836 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James W. ZEISE, Petitioner-Appellant,v.Fred GREENE, Acting Warden, Attorney General of the State ofVirginia, Respondents-Appellees.
No. 87-7621.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 18, 1987.Decided Dec. 17, 1987.

James W. Zeise, appellant pro se.
Richard Bain Smith, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that an appeal from his order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the magistrate.  Zeise v. Greene, C/A No. 87-318 (E.D.Va. Jun. 25, 1987).


2
DISMISSED.